Case 1:18-cv-02185-LJL Document 273-46 Filed 04/06/20 Page 1 of 9




                     Exhibit RRR
4/3/2020                  Case 1:18-cv-02185-LJL        Document
                                         Exclusive: Steve              273-46
                                                          Bannon’s $1 million         Filed
                                                                              deal linked      04/06/20
                                                                                          to a Chinese         Page
                                                                                                       billionaire - Axios2 of 9




                                      Axios


                                      Catch up on the news
                                      and trends about the
                                      coronavirus
     Oct 29, 2019



     Exclusive: Steve Bannon’s $1 million deal linked to a
     Chinese billionaire
                 Jonathan Swan, Erica Pandey




     Illustration: Mark Wilson/Staff Getty; Timothy A. Clary/Contributor; Aïda Amer/Axios


     The mystery of who's funding Steve Bannon's work has been at least partly solved: Guo Media, a company
     linked to a controversial Chinese billionaire, has contracted Bannon for at least $1 million for “strategic
     consulting services,” according to contracts obtained by Axios.

     Why it matters: The billionaire fugitive — a man named Guo Wengui, also known as Miles Kwok — is
     embroiled in the U.S.-China conflict. He’s a vocal critic of the Chinese Communist Party and is reportedly a
Skip to main content

https://www.axios.com/steve-bannon-contract-chinese-billionaire-guo-media-fa6bc244-6d7a-4a53-9f03-1296d4fae5aa.html                1/8
4/3/2020               Case 1:18-cv-02185-LJL        Document
                                      Exclusive: Steve              273-46
                                                       Bannon’s $1 million         Filed
                                                                           deal linked      04/06/20
                                                                                       to a Chinese         Page
                                                                                                    billionaire - Axios3 of 9

     member at Mar-a-Lago. He’s on China’s most-wanted list for alleged bribery, fraud and money laundering,
     per the New York Times (he strongly denies the allegations).

            Guo has been living in New York while he awaits a decision on his U.S. asylum application. And the
            Chinese government has asked the Trump administration to extradite him.

            Bannon declined to comment.

     The first contract, signed between Bannon and Guo Media, gives Bannon $1 million for one year of
     consulting services beginning in August 2018.

            Bannon is specifically contracted to introduce Guo Media to “media personalities,” and advise the
            company on “industry standards.”

            Bannon has made China one of his top issues since leaving the White House in the summer of 2017.

     The second contract, which was set to begin in August 2019 and is unsigned, offered Bannon $1 million for
     consulting and set more specific expectations.

            In addition to the services requested in the first contract, the second would have required Bannon to
            serve as senior editor for G News — Guo Media’s news arm — and help to elevate G News as a credible
            source of news on China.

     Guo Media is owned by Saraca Media Group, a company incorporated in Delaware, according to the
     contracts. Per a March 2019 tax filing, the president and director of Saraca was an individual named Han
     Chunguang.

     “[I]t is my understanding that given Mr. Bannon's cross-border financial expertise at Goldman Sachs and
     Societe Generale, Saraca previously retained him for strategic advisory work regarding media investments,
     M&A, joint ventures, and cryptocurrencies,” Daniel Podhaskie, a spokesperson for Guo, tells Axios in an
     email statement.

            “Mr. Bannon's work in these areas was complete and he is currently not retained. Mr. Guo had no
            involvement in him being retained or his work for Saraca.”

            “Mr. Guo has no financial interest in Saraca Media Group or its media platform known as ‘Guo Media.’
            Mr. Guo is merely the face of Guo Media and was requested by Saraca to act in this capacity given Mr.
            Guo’s outspoken criticism of the Chinese Communist Party.”

            “Mr. Guo agreed to work with Saraca, but insisted that he not be compensated given his prior emphasis
            that his fight against the CCP is not about money. His entire goal has been to take down the CCP and
            free his fellow countrymen in China.”

            As to China's allegations, "the reality is that Mr. Guo is the most wanted person in China because of his
            outspoken criticism of the Chinese Communist Party; desire to eliminate the CCP’s stranglehold on the
            Chinese people and bring the rule of law to China," Podhaskie said.

     The backstory: Guo and Bannon first met in October 2017, and the two have had numerous meetings since
     then, the New York Times’ David Barboza reports. Last year, they announced the joint launch of a $100
     million “Rule of Law Fund” to investigate the deaths and disappearances of Chinese public figures.
Skip to main content

https://www.axios.com/steve-bannon-contract-chinese-billionaire-guo-media-fa6bc244-6d7a-4a53-9f03-1296d4fae5aa.html             2/8
4/3/2020                 Case 1:18-cv-02185-LJL        Document
                                        Exclusive: Steve              273-46
                                                         Bannon’s $1 million         Filed
                                                                             deal linked      04/06/20
                                                                                         to a Chinese         Page
                                                                                                      billionaire - Axios4 of 9
     million Rule of Law Fund to investigate the deaths and disappearances of Chinese public figures.
            Guo told Barboza, “We both naturally despise the Chinese Communist Party. That’s why we’ve become
            partners.”

            Bannon also told the Hill he has recorded a radio show out of Guo’s New York apartment.

     Although Guo’s spokesperson says the billionaire has no financial stake in Guo Media, Guo has a pervasive
     presence that dominates the platform.

            There’s a tab on the G News website devoted to Guo and his near-daily video commentary on China.
            Bannon has his own section, too.

            He regularly appears in Guo Media’s broadcasts and has posted nearly 6,000 times to his profile on Guo
            Media’s platform.

     Read the contracts:




                  To print the document, click the "Original Document" link to open the original PDF. At this time it is not
                  possible to print the document with annotations.




Skip to main content

https://www.axios.com/steve-bannon-contract-chinese-billionaire-guo-media-fa6bc244-6d7a-4a53-9f03-1296d4fae5aa.html               3/8
4/3/2020               Case 1:18-cv-02185-LJL        Document
                                      Exclusive: Steve              273-46
                                                       Bannon’s $1 million         Filed
                                                                           deal linked      04/06/20
                                                                                       to a Chinese         Page
                                                                                                    billionaire - Axios5 of 9




Skip to main content

https://www.axios.com/steve-bannon-contract-chinese-billionaire-guo-media-fa6bc244-6d7a-4a53-9f03-1296d4fae5aa.html             4/8
4/3/2020                    Case 1:18-cv-02185-LJL        Document
                                           Exclusive: Steve              273-46
                                                            Bannon’s $1 million         Filed
                                                                                deal linked      04/06/20
                                                                                            to a Chinese         Page
                                                                                                         billionaire - Axios6 of 9

                                              Axios




                                      1 big thing:
                                      Get the
                                      latest
                                      updates
                                      on COVID-
                                      19 in Axios
                                      AM
                                      Mike Allen and the Axios




     Go deeper

                 Kim Hart




     GOP senator: Apple and TikTok's China ties are national security
     threats




Skip to main content

https://www.axios.com/steve-bannon-contract-chinese-billionaire-guo-media-fa6bc244-6d7a-4a53-9f03-1296d4fae5aa.html                  5/8
4/3/2020                     Case 1:18-cv-02185-LJL        Document
                                            Exclusive: Steve              273-46
                                                             Bannon’s $1 million         Filed
                                                                                 deal linked      04/06/20
                                                                                             to a Chinese         Page
                                                                                                          billionaire - Axios7 of 9




     Josh Hawley. Photo: "Axios on HBO"


     Sen. Josh Hawley says Apple and TikTok may be threatening U.S. national security through their Chinese
     operations and connections.

         In an exclusive interview with "Axios on HBO," the Missouri Republican called out Apple for choosing
         Chinese profits over American values. He also called on TikTok, owned by Beijing-based ByteDance, to
         testify under oath that it does not share American data with China's Communist Party.


     Go deeper                                                                                                                        Nov 3, 2019




                                               Axios




                                       COVID-19
                                       news
                                       worthy of
                                       your time
                                       Sign up for Axios AM to
                                       stay up to date on the latest
                                       coronavirus news and its
                                       effect on policy, business
                                       and technology.


                                       Sent every morning by



                 Ina Fried




     TikTok looks to downplay its China ties



Skip to main content

https://www.axios.com/steve-bannon-contract-chinese-billionaire-guo-media-fa6bc244-6d7a-4a53-9f03-1296d4fae5aa.html                                 6/8
4/3/2020                  Case 1:18-cv-02185-LJL        Document
                                         Exclusive: Steve              273-46
                                                          Bannon’s $1 million         Filed
                                                                              deal linked      04/06/20
                                                                                          to a Chinese         Page
                                                                                                       billionaire - Axios8 of 9




     Illustration: Aïda Amer/Axios


     As lawmakers and regulators zero in on issues around Chinese tech companies and U.S. tech companies' ties
     to China, the longstanding low U.S. profile of Chinese tech brands is beginning to change.

     The big picture: Our devices are made in China but our software and services, for the most part, aren't.
     TikTok is a big exception — and now the video-sharing network is under fire amid concerns over its Chinese
     ownership and the potential for censorship or risks to user data.

     Go deeper                                                                                                                     Nov 20, 2019




                 Margaret Harding McGill




     Hawley bill targets Apple and TikTok ties to China




Skip to main content

https://www.axios.com/steve-bannon-contract-chinese-billionaire-guo-media-fa6bc244-6d7a-4a53-9f03-1296d4fae5aa.html                               7/8
4/3/2020                Case 1:18-cv-02185-LJL        Document
                                       Exclusive: Steve              273-46
                                                        Bannon’s $1 million         Filed
                                                                            deal linked      04/06/20
                                                                                        to a Chinese         Page
                                                                                                     billionaire - Axios9 of 9




    Josh Hawley. Photo: Chip Somodevilla/Getty Images.


    Republican Sen. Josh Hawley, a prominent big tech critic, will introduce legislation Monday meant to
    protect Americans' online data from flowing to China and other countries that raise national security
    concerns.

    How it works: Hawley's bill takes aim Apple and TikTok by prohibiting American companies from storing
    user data or encryption keys in China, and preventing Chinese companies from collecting more information
    on American users than necessary to provide service here.

    Go deeper                                                                                                                    Nov 18, 2019




    About                                                                   Subscribe
    About Axios                                                             Axios newsletters

    Advertise with us                                                       Axios app (beta)

    Careers                                                                 Pro Rata Podcast

    Events

    Axios on HBO

    Privacy and terms

    Online tracking choices

    Contact us




https://www.axios.com/steve-bannon-contract-chinese-billionaire-guo-media-fa6bc244-6d7a-4a53-9f03-1296d4fae5aa.html                             8/8
